Citation Nr: 0431186	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-07 912	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating higher than10 percent 
for chondromalacia of the left patella. 

2.  Entitlement to an initial rating higher than 10 percent 
for chondromalacia of the right patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from August 1994 to November 
2000.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from September 2001 and March 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.  The September 2001 
rating decision granted service connection for bilateral 
chondromalacia of the patellae and assigned a collective 10 
percent disability evaluation, effective from November 22, 
2000.  In the March 2002 rating decision, the RO assigned 
separate 10 percent ratings for each knee, with the same 
effective date of November 22, 2000.  He has since continued 
to appeal, requesting higher initial ratings.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be 
seeking the highest possible rating, unless he expressly 
indicates otherwise).  See also Fenderson v. West, 12 
Vet. App. 119 (1999) (when the veteran appeals the initial 
rating assigned for his disability, just after establishing 
his entitlement to service connection for it, VA must 
consider his claim in this context - which includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times 
during the pendency of his appeal).

Unfortunately, further development is required before 
actually deciding these claims.  So, for the reasons 
discussed below, the claims are being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part 
concerning these claims.  




REMAND

A review of the claims file does not indicate the veteran was 
properly advised of the changes brought about by the Veterans 
Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  The Board realizes that he was 
provided a letter in December 2002, containing a brief 
explanation of VA's duty to assist and the evidence necessary 
to establish a claim for service connection.  But service 
connection already had been granted, and the RO failed to 
provide an explanation of the information and evidence 
necessary to substantiate, instead, his claims for higher 
initial ratings.

Ordinarily, when VA receives a notice of disagreement (NOD) 
that raises a new issue in response to notice of its decision 
on a claim for which VA has already given the section 5103(a) 
notice, 38 U.S.C.A. § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  Here, though, since the initial VCAA notice 
was defective in that it pertained to a claim for service 
connection - when, in actuality, by that point, the veteran 
already had been granted service connection and was, instead, 
contesting the rating initially assigned for his bilateral 
knee disability, another VCAA letter must be issued to 
correct this procedural due process problem before the Board 
can decide the case.  Cf. Huston v. Principi, 17 Vet. App. 
195 (2003) (requiring VA to advise the veteran that evidence 
of an earlier filed claim is necessary to substantiate his 
claim for an earlier effective date).

Likewise, the RO failed to provide an adequate explanation of 
the VCAA, including notice to the veteran of his rights and 
responsibilities under this law and whose ultimate 
responsibility - his or VA's, it is in obtaining the 
supporting evidence.  And mere notification of the provisions 
of the VCAA, without a discussion of the veteran's rights and 
responsibilities, VA's responsibilities, and the necessary 
evidence to be obtained with regard to the specific issues 
before the Board, is insufficient for purposes of compliance 
with the VCAA.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

As a consequence, the veteran's claim was certified to the 
Board without him being given appropriate notice of the 
evidence necessary to substantiate his claims, his rights and 
responsibilities under the VCAA, and VA's responsibilities 
under this law.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  The Board 
cannot correct this procedural due process defect; rather, 
the RO must.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In addition, although the RO obtained some of the veteran's 
VA medical records, it is unclear whether all of his VA 
medical records are on file.  In particular, the Board 
observes that the RO obtained VA medical records dated July 
2001 through September 2001 from the VA Medical Center (VAMC) 
in Boston, Massachusetts.  However, at the veteran's 
September 2001 hearing at the RO, he testified that he was 
continuing to undergo physical therapy.  And it does not 
appear the RO attempted to obtain any additional VA treatment 
records, which may contain important medical evidence or 
confirmation of his claims.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA is deemed to have constructive knowledge 
of all VA records and such records are considered evidence of 
record at the time a decision is made).  See also VAOPGCPREC 
12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually before the AOJ, may constitute clear and 
unmistakable error....").  

Moreover, the Board finds that it would be helpful in this 
case to afford the veteran an additional VA examination for 
his chondromalacia of the left and right patellae.  A review 
of the record reveals that he was most recently afforded a VA 
examination several years ago, in July 2001, and the report 
of that examination does not include the objective clinical 
findings necessary to evaluate his service-connected 
disability under the Schedule for Rating Disabilities.  See 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5257 (2003).

In this regard, the Board observes that the VA examination 
report does not provide a complete characterization as to the 
severity and manifestations of the veteran's knee disorders.  
In particular, the VA examiner did not provide a finding as 
to whether the degenerative "signals" were indicative of 
degenerative arthritis.  Also, the VA examiner did not 
provide range of motion findings or provide an adequate 
description of functional loss due to pain, weakened 
movement, and fatigability pursuant to 38 C.F.R. §§ 4.40 and 
4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995) 
(weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled).   Likewise, the VA examiner's findings of 
hypermobility and dislocation were not found on x-ray or 
subsequent treatment at the VAMC.  Accordingly, the Board 
finds that the veteran should be afforded another VA 
examination in order to better delineate his disorders and to 
assess the severity, symptomatology, and manifestations of 
his chondromalacia.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  This 
includes written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claims of 
entitlement to higher initial ratings for 
the chondromalacia of his patellae, and 
the evidence, if any, the RO will obtain 
for him.  (Note:  the prior VCAA letter, 
in December 2002, pertained to a claim 
for service connection, and 
service connection already had been 
granted).  Also advise the veteran that 
he should submit any relevant evidence in 
his possession concerning these claims 
for higher initial ratings.  
See 38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002). 

As well, the VCAA notice must apprise the 
veteran of the provisions of this law, 
specifically concerning his claims of 
entitlement to higher initial ratings for 
the chondromalacia of the patellae.  The 
VCAA notification also must apprise him 
of the kind of information and evidence 
needed from him, and what he could do to 
help his claims, as well as his and VA's 
responsibilities in obtaining evidence.  
And he must be given an opportunity to 
supply additional information, evidence, 
and/or argument in response and to 
identify additional evidence for VA to 
obtain regarding his claims.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.

2.  Obtain the complete records of the 
veteran's treatment at the VAMC in 
Boston, Massachusetts, from September 
2001 to the present.

3.  Schedule the veteran for another VA 
orthopedic examination to ascertain the 
severity and manifestations of his 
service-connected chondromalacia of the 
patellae.  Conduct all testing and 
evaluation needed to make these 
determinations.  And the examiner should 
review the results of any testing prior 
to completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically correlating 
his complaints and findings to each 
diagnosed disorder.  The examiner should, 
if possible, indicate what specific 
symptoms are attributable to his service-
connected knee disorders and  discuss the 
rationale of all opinions provided.

The examiner should specifically comment 
on the veteran's current level of 
impairment due to his chondromalacia of 
the patellae, and identify all joint, 
muscular, and/or neurological residuals 
attributable to this disorder.  Report 
the range of motion measurements for his 
knees, as well as indicate what would be 
the normal range of motion.  The 
examiner must also include an 
explanation as to any findings of 
arthritis, antalgic gait, absence of 
laxity, nerve or ligament damage, and 
instability, as well as any findings of 
fixed deformity or stiffness.  Whether 
there is any pain, weakened movement, 
premature or excess fatigability, or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed:  (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) fatigability; or (4) incoordination.  
The examiner is asked to describe 
whether pain significantly limits 
functional ability during flare-ups or 
repetitive use.  If there is no pain, no 
limitation of motion and/or no 
limitation of function, etc., please 
indicate this, too.  Any indications 
that the veteran's complaints of pain or 
other symptomatology are not in accord 
with the physical findings on 
examination should be directly addressed 
and discussed in the examination report.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2004), 
the claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he/she is asked to indicate 
that he or she has reviewed the claims 
folder.  

4.  Then readjudicate the veteran's 
claims of entitlement to higher initial 
ratings for the chondromalacia of the 
patellae in light of any additional 
evidence obtained.  If the benefit sought 
is not granted to his satisfaction, send 
him and his representative a supplemental 
statement of the case and give them time 
to respond before returning the case to 
the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


